DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-4 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.


Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al., US Patent Pub. US 20190105729 A1 (hereinafter Hatada) in view of Haeufgloeckner et al., US Patent Pub. US 20150108100 A1 (hereinafter Haeufgloeckner) in view of Yoshihiro et al., Japanese Patent Num JP2001273022A (hereinafter Yoshihiro).

Claim 1
Hatada teaches a spot welding system (Hatada, Para [0027] - - A spot welding system.) comprising: a robot-side system having a robot and a robot-side control unit which controls driving of the robot (Hatada, Para [0028-29] - - A spot welding robot with a robot side controller/”control unit” that controls the movement/driving of the robot.); and a welder-side system having a welding gun mounted to the robot, and a welder-side control unit (Hatada, Para [0030-31] - - A spot welding system with a welding gun mounted to the robot and a welder side machine/”control unit”.), wherein the robot-side system includes: a storage unit which stores in advance a required welding time needed in a spot welding operation of one location or a plurality of spot welding operations (Hatada, Para [0033-34], [0078] - - A computer running software/”storage unit” storing a predetermined welding time used in spot welding operations.); a welding time measurement unit which measures an actual time from when a welding start command is outputted until receiving a welding completion command. (Hatada, Para [0034-35] - - A robot controller that measures welding time from when a welding command signal/”start command” is transmitted to the welding machine to when the welding completion signal/command is received.)
But Hatada fails to specify a comparative determination unit which determines whether a predetermined electric current for welding has flowed and determines quality by comparing the required welding time stored in the storage unit and the actual welding time measured by the welding time measurement unit.
However, Haeufgloeckner teaches a comparative determination unit which determines whether a predetermined electric current for welding has flowed (Haeufgloeckner, Para [0028-29], [0033] - - A central control/”comparative determination unit” compares/determines a measured value of current flow compared with a reference/predetermined measurement value of current flow.) and determines quality by comparing the required welding time stored in the storage unit and the actual welding time measured by the welding time measurement unit. (Haeufgloeckner, Para [0028-29], [0033] - - The central control/”comparative determination unit” determines quality of spot welds by comparing a reference/required welding time stored in a central memory/”storage unit” to a measured/actual welding time.)
Hatada and Haeufgloeckner are analogous art because they are from the same field of endeavor.  They relate to automated welding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automated welding system, as taught by Hatada, and incorporating the central control that determines quality of spot welds by comparing a reference welding time stored in a central memory to a measured welding time, as taught by Haeufgloeckner.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide monitoring and controlling of the quality of spot welds by comparing a reference welding time stored in a central memory to a measured welding time, as suggested by Haeufgloeckner (Para [0002]).
But the combination of Hatada and Haeufgloeckner fails to clearly specify a storage unit which stores in advance a required overall welding time needed in a plurality of spot welding operations, and the actual welding time for the plurality of spot welding operations measured.
However, Yoshihiro teaches a storage unit which stores in advance a required overall welding time needed in a plurality of spot welding operations (Yoshihiro, Abstract, Para [0098], [0103-106] - - A memory/”storage unit” that stores a calculated/”in advance” required total/overall welding time needed to perform multiple welding operations.), and the actual welding time for the plurality of spot welding operations measured. (Yoshihiro, Para [0098], [0142-145] - - Calculate an effective /actual work/welding time during a motion simulation of welding for a plurality of welding operations.) 
Hatada, Haeufgloeckner, and Yoshihiro are analogous art because they are from the same field of endeavor.  They relate to automated welding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automated welding system, as taught by Hatada and Haeufgloeckner, and incorporating the memory that stores a calculated required total welding time needed to perform multiple welding operations and calculate an effective work time during a motion simulation of welding for a plurality of welding operations, as taught by Yoshihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the suitability of a working time for the welding machine by using a memory that stores a calculated required total welding time needed to perform multiple welding operations and calculate an effective work time during a motion simulation of welding for a plurality of welding operations, as suggested by Yoshihiro (Abstract).

Claim 3
The combination of Hatada, Haeufgloeckner, and Yoshihiro teaches all the limitations of the base claims as outlined above.  
Yoshihiro further teaches the storage unit stores in advance the required overall welding time needed for welding a plurality of welding parts. (Yoshihiro, Abstract, Para [0009], [0103-106] - - A memory/”storage unit” that stores a calculated/”in advance” required total/overall welding time needed to perform multiple welding operations.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automated welding system, as taught by Hatada and Haeufgloeckner, and incorporating the memory that stores a calculated required total welding time needed to perform multiple welding operations for a plurality of parts, as taught by Yoshihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the suitability of a working time for the welding machine by using a memory that stores a calculated required total welding time needed to perform multiple welding operations for a plurality of parts, as suggested by Yoshihiro (Abstract).

Claim 4
The combination of Hatada, Haeufgloeckner, and Yoshihiro teaches all the limitations of the base claims as outlined above.  
Haeufgloeckner further teaches wherein an alarm is issued externally in a case where the comparative determination unit determines that welding is inappropriate. (Haeufgloeckner, Para [0030-31] - - A warning/alarm message is output/”issued externally” when the central control/”comparative determination unit” determines that the quality of spot welds falls outside of a tolerance range/”welding is inappropriate”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated welding system, as taught by Hatada, Haeufgloeckner, and Yoshihiro, and further incorporating sending a warning message is output when the central control determines that the quality of spot welds falls outside of a tolerance range, as taught by Haeufgloeckner.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure that the quality of further resistance spot welding again lies in the tolerance range around a reference measurement value by sending a warning message is output when the central control determines that the quality of spot welds falls outside of a tolerance range, as suggested by Haeufgloeckner (Para [0031]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al., US Patent Pub. US 20190105729 A1 (hereinafter Hatada) in view of Haeufgloeckner et al., US Patent Pub. US 20150108100 A1 (hereinafter Haeufgloeckner) in view of Yoshihiro et al., Japanese Patent Num JP2001273022A (hereinafter Yoshihiro) as applied to Claims 1 and 3-4 above, and in view of Cartiman, “PLC Control for Automatic Welding Machine”, Oct 2011, PLC Ladder, PP 3-4.

Claim 2
The combination of Hatada, Haeufgloeckner, and Yoshihiro teaches all the limitations of the base claims as outlined above.  
	But the combination of Hatada, Haeufgloeckner, and Yoshihiro fails to clearly specify wherein a PLC is interposed between the robot-side system and the welder-side system.
However, a PLC is an interface to the welder-side system. (Cartiman, Page 4 - - A PLC acting as an interface to the welder of a welding system.)
Hatada, Haeufgloeckner, Yoshihiro, and Cartiman are analogous art because they are from the same field of endeavor.  They relate to automated welding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the welder side system of the above automated welding system, as taught by Hatada, Haeufgloeckner, and Yoshihiro, and incorporating a PLC acting as an interface to the welder of a welding system, as taught by Haeufgloeckner.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real time safety functionality by adding a PLC acting as an interface to the welder of a welding system, as suggested by Haeufgloeckner (Page 3).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dufrenne, US Patent Num. US 5081338 A relates to claim 1 regarding spot welding quality.
Edwards et al., US Patent Num. US 9015173 B2 relates to claims 1-2 regarding robotic spot welders and spot welding quality.
Edwards et al., US Patent Pub. US 20170284970 A1 relates to claims 1-2 regarding robotic spot welders, spot welding quality, and PLC controllers.
Xiangyi et al, Chinese Patent CN107052638A relates to claims 1 and 4 regarding spot welding systems with acousto-optic alarming.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119